DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 and 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In regards to claim 16, line 7 and claim 23, line 9 reads, “an alternating current that is Direct Current, DC-Balanced …”, the claim is indefinite because of the semantic ambiguity associated with the sentence structure. For example, it is unclear whether the alternating current is direct current (which may raise enablement issues), or whether the alternating current is Direct current balanced. The examiner suggests adding a the following “… that is Direct Current Balanced, DC-Balanced…” to make it clear that the alternating current is only dc-balanced. 
Furthermore, claim 16, line 9, line 11 and claim 23, line 11, line 13 read “randomly transmitting” where the term “randomly transmitting” is a relative term and the specification provides no direction as 
Claims 17 through 22 and 24 through 30 are rejected for the same reason by their dependence on claims 16 and 23.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In regard to claim 30,  the claim is directed to a “computer program…executed by the processers”, does not  recite one of the four statutory categories of invention.  The recited computer program is considered to be software per se, and is not eligible under step 1 of the October 2019 PEG, as software per se does not fall within one of the four statutory categories of invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 19, 23, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 20120029754 A1) in view of Ouyang (US 20160366818 A1).
	In regards to claim 16, Thompson discloses: a method performed by a system for controlling a self-propelling lawnmower, the system comprising the self-propelling lawnmower having a control unit and at least one sensor, a boundary wire and a signal generator and wherein the self- propelling lawnmower is configured to move across an area surrounded by the boundary wire (Thompson [Fig. 1]), the method comprising:
 - encoding, by means of the signal generator, a data frame with a recognition code in an alternating current that is Direct Current, DC-balanced, the recognition code comprising a system code (Thompson [Fig. 2]: steps 201-205 wherein the unique ID is the system code and the Manchester coding is DC balanced) and a 
 - randomly transmitting within a predetermined period of time (Thompson [0024]: “In one embodiment, the boundary driving circuit may transmit a unique ID on the main or outer boundary wire loop ten times per second”), by means of the signal generator, the data frame in form of a burst to the boundary wire (Thompson Fig. 2: step 201 “Transmitting Unique ID on boundary wire” where “randomly transmitting” does not hold any patentable weight), 
- receiving, in the self-propelling lawnmower, the randomly transmitted data frame burst, by means of the at least one sensor (Thompson Fig. 2: Step 207 “Sensor of Robotic Mower receive Signal”) , 
- decoding, in the control unit, the received data frame to retrieve the recognition code, i.e. the system code (Thompson [Fig. 2]: Step 217: “Vehicle Control Unit Decodes and verifies ID)” and the loop number code, 
- comparing, in the control unit, the decoded system code with a predetermined system code stored in a memory of the control unit (Thompson [Fig. 2]: Step 215 and 217: “Vehicle Control Unit Decodes, Verifies ID), and 
- determining that the lawnmower is on the inside of the boundary wire if the decoded system code matches the predetermined system code (Thompson [Fig 3]: Step 302 indicates that the vehicle control unit senses the boundary distance signal from each boundary sensor to indicate if the sensor is inside or outside the main boundary wire, i.e. the boundary distance is signed for inside/outside), or 
- determining that the lawnmower is on the outside of the boundary wire if the decoded system code matches the inverse of the predetermined system code (Thompson [Fig 3]: Step 302  indicates that the vehicle control unit senses the boundary distance signal from each boundary sensor to indicate if the sensor is inside or outside the main boundary wire, i.e. the boundary distance is signed for inside/outside).
	Thompson does not explicitly disclose a loop number code; and determining, in the control unit, that the loop number code relates to the boundary wire. However, Ouyang teaches a loop number code (Ouyang [0076]: “the condition signals, the microcontroller on the robotic lawn mower 1 may calculate a better route to mow the lawn area around the objects and around the lawn border. In one embodiment, each boundary stand 2 may contain a unique ID number, and the RF transceiver on the boundary stand may send distance data, along with the ID number, to the mower, such that the mower tells the distance data is from which boundary stand 2”). Determining, in the control unit, that the loop number code relates to the boundary wire (each boundary stand 2 may contain a unique ID number, and the RF transceiver on the boundary stand may send distance data, along with the ID number, to the mower, such that the mower tells the distance data is from which boundary stand 2”).  Thompson and Ouyang are analogous art because they are in the same field of endeavor, robotics control for an autonomous mower. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the boundary wire of the self-propelling mower of Thompson to include the loop number code of Russel, to allow for multiple boundary loop identifiers within the mower. The suggestion/motivation to combine is that a mower 

In regards to claims 23, claim 23 corresponds in scope to claim 16 and is similarly rejected. 

In regards to claim 19, modified Thompson discloses the method according to claim 16, wherein the loop number code of the data frame is provided as a header (Ouyang [0076], disclosing the boundary ID, i.e. loop code, can be transmitted with distance information, i.e. a packet) where the loop code number is a packet header. Ouyang does not explicitly state the ordering of the ID and distance. However, it would have been obvious to order the ID as the first piece of information in the packet, i.e. the header... obvious to try or rearrangement of part. See MPEP § 2144.04, VI (c). 

In regards to claim 26, modified Thompson discloses the system according to claim 23, further caused to provide the loop number code of the data frame as a header (Ouyang [0076], disclosing the boundary ID, i.e. loop code, can be transmitted with distance information, i.e. a packet) where the loop code number is a packet header. Ouyang does not explicitly state the ordering of the ID and distance. However, it would have been obvious to order the ID as the first piece of information in the packet, i.e. the header... obvious to try or rearrangement of part.  See MPEP § 2144.04, VI (c).
In regards to claim 30, modified Thompson discloses the method according to claim 16, wherein a computer program comprising computer program code, the computer program code being adapted, if executed by the processers of the signal generator and the control unit (Thompson [0017]), to implement the method according to claim 16.

Claims 17, 18, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Ouyang (US 20160366818 A1) as applied to claim 16 above, and further in view of V. Dogan, B. Miodrag, N. Vukoje, G. Mančić and M. Živanov, "A novel solution for realisation of data transfer in borehole measurement systems," 2012 Proceedings of the 35th International Convention MIPRO, 2012, pp. 118-122; hereinafter “Dogan”).
In regards to claim 17, modified Thompson discloses the method according to claim 16, wherein the number of contiguous bits having the same value in the encoded data frame is restricted to a maximum of three contiguous bits (Dogan [Section III-HDB3 Encoding]: “HDB3 insures that no more than three consecutive ‘zeros’ are transmitted on the line by inserting BPV (Bipolar Polarity Violation) codes whenever there is a run of four or more ‘zeros’ ” also see Table: “High Density Bipolar Order 3 (HDB3)” below). 
Modified Thompson discloses a “Barker” coded ID which uses Manchester AMI encoding (Thompson [0024]: “encode the Barker coded ID using Manchester encoding”) also see Table: “Known Barker Codes” below), but does not explicitly disclose an encoded data frame that is restricted to a maximum of three contiguous bits. However, Dogan teaches an encoded data frame that is restricted to a maximum of three contiguous bits. Thompson and Dogan are analogous art because they are in the same field of endeavor, Alternate Mark Inversion (AMI) coding for transmission. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the AMI code of modified Thompson to include the restriction of a maximum of two or three contiguous bits of Dogan, in order to eliminate DC offset on the transmission line, to improve the signal to noise ratio and reduce susceptibility to noise interference. The motivation to combine is that a mower which includes the use of HDB3 AMI in the signal, gives it extra precise edges which makes synchronization possible and data retrieval more accurate.  
In regards to claim 18, modified Thompson discloses the method according to claim 16, wherein the number of contiguous bits having the same value in the encoded data frame (Thompson [0024]: “encode the Barker coded ID using Manchester encoding”) is restricted to a maximum of two contiguous bits (Dogan [Section III-HDB3 Encoding]: “HDB3 insures that no more than three consecutive ‘zeros’ are transmitted on the line by inserting BPV (Bipolar Polarity Violation) codes whenever there is a run of four or more ‘zeros”). 
In regards to claim 24, modified Thompson discloses the system according to claim 23, further caused to restrict the number of contiguous bits having the same value in the encoded data frame to a maximum of three contiguous bits (Dogan [Section III-HDB3 Encoding]: “HDB3 insures that no more than three consecutive ‘zeros’ are transmitted on the line by inserting BPV (Bipolar Polarity Violation) codes whenever there is a run of four or more ‘zeros’ ” also see Table: “High Density Bipolar Order 3 (HDB3)” below). 
In regards to claim 25, modified Thompson discloses the system according to claim 23, further caused to restrict the number of contiguous bits having the same value in the encoded data frame (Thompson [0024]: “encode the Barker coded ID using Manchester encoding”) to a maximum of two contiguous bits (Dogan [Section III-HDB3 Encoding]: “HDB3 insures that no more than three consecutive ‘zeros’ are transmitted on the line by inserting BPV (Bipolar Polarity Violation) codes whenever there is a run of four or more ‘zeros”).

[AltContent: textbox (In regards to Claims, 17, 18, 24 and 25 modified Thompson discloses (0024: “encode the Barker coded ID using Manchester encoding”) where the table above shows all known Barker codes.  “Length 3 AMI” restricts the encoded data to a maximum of two contiguous bits and “Length 7 AMI” restricts the encoded data to a maximum of three contiguous bits. )]
    PNG
    media_image1.png
    281
    532
    media_image1.png
    Greyscale


[AltContent: textbox (In regards to Claims, 17, 18, 24 and 25 the Table: “High Density Bipolar Order 3 (HDB3)” from Dogan  illustrates more than three consecutive ‘zeros’ are not allowed to be present in the waveform and two consecutive violation bits have to be of opposite polarity. )]
    PNG
    media_image2.png
    875
    861
    media_image2.png
    Greyscale


Claims 20, 21, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 20120029754 A1) in view of Ouyang (US 20160366818 A1) as applied to claim 16 above, and further in view of Ito (WO 2017051662 A1); hereinafter “Ito”).
In regards to claim 20, modified Thompson discloses the method according to claim 16, wherein the predetermined period of time is set within an interval of 3 to 20 milliseconds. (Ito [Description of Embodiments, Paragraph 19]: “a position detection method using the guide wire sensor 45 will be described with reference to FIG. In this embodiment, a plurality of pulse currents having a width of 5 microseconds are passed through the guide wire 280 connected in a loop shape in a predetermined pattern with a period of 15 milliseconds” where “passed” reads on transmits from claim 16).
Modified Thompson and Ito are analogous art because they are in the same field of endeavor, robotics control for an autonomous mower. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the set predetermined period of time of the data transmitted from the boundary wire of the self-propelling mower of modified Thompson to include a predetermined period of time set within an interval of 3 to 20 milliseconds (Ito [Description of Embodiments, Paragraph 19]: “in a predetermined pattern with a period of 15 milliseconds”), to allow a precise and fast time interval for transmitting of data. The suggestion/motivation to combine is that a mower which includes a precise and fast time interval for  transmitting of data, can further increase the robustness of the mower.
In regards to claim 21, modified Thompson discloses the method according to claim 16, wherein the data frame is between 0.6 to 1 millisecond (Ito [Description of Embodiments, Paragraph34]: “this invention is not limited to the above-mentioned Example, A various change is possible within the range which does not deviate from the meaning. For example, the induction signal that flows through the 
In regards to claim 27, modified Thompson discloses the system according to claim 23, further caused to set the predetermined period of time within an interval of 3 to 20 milliseconds (Ito [Description of Embodiments, Paragraph 19]: “a position detection method using the guide wire sensor 45 will be described with reference to FIG. In this embodiment, a plurality of pulse currents having a width of 5 microseconds are passed through the guide wire 280 connected in a loop shape in a predetermined pattern with a period of 15 milliseconds” where “passed” reads on transmits from claim 23).
In regards to claim 28, modified Thompson discloses the system according to claim 23, further caused to set the data frame between 0.6 to 1 millisecond (Ito [Description of Embodiments, Paragraph34]: “this invention is not limited to the above-mentioned Example, A various change is possible within the range which does not deviate from the meaning. For example, the induction signal that flows through the guide wire is not limited to the pattern in the above-described embodiment… The noise at the time of signal detection using the guide wire sensor may be significantly reduced”) . Ito does not explicitly state the data frame between 0.6 to 1 millisecond; however, a various change is possible within the range of the set data frame which does not deviate from the meaning.

Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 20120029754 A1)  in view of Ouyang (US 20160366818 A1) as applied to claim 16 and 23 above, and further in view of Davis (US 9575160 B1); hereinafter “Davis”).
In regards to claim 22, modified Thompson discloses the method according to claim 16 however,  modified Thompson does not disclose the randomness in the step of randomly transmitting the data frame in form of a burst is generated by a cryptographic True Random Number Generator. Furthermore, Davis teaches the randomness in the step of randomly transmitting the data frame in form of a burst is generated by a cryptographic True Random Number Generator in the signal generator (Davis [Summary of the Invention: (3)] “truly random number generator that prevents a transmitted waveform from being determinable by remote observers, and thus making it difficult to conduct spoofing attacks in an automobile application and other radar systems). Modified Thompson and Davis are analogous art because they are in the same field of endeavor, robotics control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the self-propelling mower of modified Thompson to include the True Random Number Generator of Davis, to allow the degree of which a system can function correctly in the presence of invalid inputs. The suggestion/motivation to combine is that the use of a cryptographic True Random Number Generator in the signal generator may further increase the robustness, especially against periodical interference such as competing systems for controlling self-propelling lawnmowers from neighboring properties.
In regards to claim 29, modified Thompson discloses the system according to claim 23 however,  modified Thompson does not disclose the randomness, when randomly transmitting the data frame in form of a burst, by means of a cryptographic True Random Number Generator in the signal generator. Furthermore, Davis teaches the randomness in the step of randomly transmitting the data frame in form of a burst is generated by a cryptographic True Random Number Generator in the signal generator (Davis [Summary of the Invention: (3)] “truly random number generator that prevents a transmitted 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664